DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
2.	Claims 34, 40-43, 49-54 and 61 are pending.
	Claims 51 and 52, drawn to non-elected species are not examined on the merits.
	Claims 39, 44 and 55-60 have been cancelled.
	Claim 61 has been added.
	Claims 34 and 53 have been amended.
	Claims 34, 40-43, 49, 50, 53, 54 and 61 are examined on the merits with species, a. one marker, CD86; a. solid cancer, carcinoma; and c. immunotherapeutic agents, particularly b. anti-PDL1.
Withdrawn Objections
Claim Objections
3.	The objection over claim 34 has been withdrawn in light the amendment to claim 5, to recite the acronym “SIRP”, which is consistent throughout the claim.



Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
4.	The rejection of claims 55-60 under 35 U.S.C. 102(a)(1) as being anticipated by Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010) has been withdrawn in light of the cancellation of the claims, see Claim Amendments submitted September 16, 2021.
	
Claim Rejections - 35 USC § 103
5.	The rejection of claims 55-60 under 35 U.S.C. 103 as being unpatentable over Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010), and further in view of Singh et al., US 2012/0070461 A1 (March 22, 2012) has been withdrawn in light of the cancellation of the claims, see Claim Amendments submitted September 16, 2021.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	The rejection of claims 34, 40-43, 49, 50, 53, 54 and new claim 61 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained and made.  Claims 39, 44 and 55-59 have been cancelled.
	Applicants assert the Office has misapplied the cases cited in the Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials cited herein, as well as “…improperly relied on the abolishment of the newly characterized antigen test”, see page 7, last paragraph of Remarks submitted September 16, 2021.  Applicants further assert “[t]he currently claimed invention…is not a genus of antibodies to a newly characterized antigen” and point out Example 7 within Appendix A submitted with the Remarks and state it “…is highly analogous to …claim 34”, see pages 8 and 9 of the Remarks.
	Applicants conclude arguments noting their antibodies are not new, they were known and available in the art and request withdrawal of the instant rejection, see pages 9 and 10. Applicants’ arguments have been carefully considered but found unpersuasive.
	Foremost, the rejection applied to checkpoint blockers and immune checkpoint activators has been withdrawn in light of evidence known immune checkpoint modulators at the time of filing, see Pardoll, Drew M. (Nature 12: 252-264, April 2012).
	Applicants provide Example 7 within Appendix A , page 20 wherein the Example 7 claim meets the written description requirement because “[t]he totality of the evidence indicates a genus of antibodies within the scope of the claim exists”.  The claim in Example 7 encompassed a method of using a genus of known antibodies at the time of filing, hence no written description rejection.  However, the instant claimed invention encompasses a method using a genus of antibodies that require the two functions, (i) specifically bind to the extracellular domain of signal regulatory protein alpha (SIRP) and (ii) blocks the interaction between the Sirpand CD47 and remiss of the structure that correlates with the said functions were not known at the time of filing, hence the rejection is maintained.
	The instant rejection does continue to read on the excess of antibodies (Abs) or antigen-binding fragment thereof that have to bind in a specific manner to (i) specifically bind to the extracellular domain of signal regulatory protein alpha (SIRP) and (ii) blocks the interaction between the Sirpand CD47.  These two functions, while describing how the antibodies or antigen-binding fragments thereof should operate this information does not completely inform one of the structure that correlates to the said functions. 
Applicants have also submitted that not all anti-SIRP antibodies are able to disrupt the interaction between SIRP and CD47, see Remarks submitted previously, October 16, 2020, pages 9 and 10.  It is not an inherent feature.  Accordingly, the instant application continues to not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the relevant identifying characteristics of a genus of binding reagents thereof commensurate in scope with the claimed invention and the rejection is maintained and made.
While the instant disclosure recites specific antibodies, the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus antibodies required by the claimed methods. 
 “[T]o satisfy the statutory requirement of a description of the invention, it is not enough for the specification to show how to make and use the invention, i.e., to enable it.” Amgen v. Sanofi, 872 F.3d at 1377; see also University of Rochester, 358 F.3d at 927 (the patent at issue described assays for screening compounds for those having the desired activity, but without disclosure of which compounds had that activity, the claimed method had not been described); AbbVie, 759 F.3d at 1300 (“One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan.”). Hence, the rejection is maintained.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims read on inducing differentiation of myeloid-derived suppressor cells (MDSCs) with the administration to a subject at least one antibody or antigen-binding fragment thereof that specifically binds to the signal regulatory protein alpha (SIRP) and blocks the interaction between the SIRP and CD47. 
The written description in this instant case seems to set forth SIRP three antibody species, p84 clone, clone SE7C2, clone ED9 and not a plethora of antibodies species the broad genus of antigen binding molecules that most of the claims set forth, see page 13, Figure 15 caption; page 15, 1st full paragraph; and 2nd line from the bottom. 
The instant application does not provide sufficient guidance as to the nexus or correlation between the structure and function of the undefined binding molecules that places the skilled artisan in possession of the relevant identifying characteristics of a genus of antibodies thereof commensurate in scope with the claimed invention.
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus.
“A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. V Mahurkar, 19 U5PQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 115).
The skilled artisan cannot envision the detailed structure of the encompassed polypeptides and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The polypeptide itself is required. See Fiers v. Revel, 25 U5PQ 2d 1601 at 1606 (CAFC1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts. 18 U5PQ2d 1016.
Furthermore, In The Reagents of the University of California v. Eli Lilly (43 U5PQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(l), the court states that "An adequate written description of a DNA...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
At the time the application was filed Applicants seem not be in possession of all antibody or antigen-binding fragment thereof that specifically bind to the SIRP.   The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. No corollary nexus has been has been established between structure and function. 
The USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.
    	The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
    	“In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.
    	There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of antibodies or antigen-binding fragments thereof that specifically bind to the SIRP and block the interaction between the SIRPand CD47 essential to the claimed invention to demonstrate possession that fulfill the requirements of a structure-function relationships of written description. Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).
     	“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
   	The instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus of antibodies or antigen-binding fragments thereof that specifically bind to SIRPLikewise, the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus and/or structural common to the members of the genus so the one of skill in the art can visualize or recognize the members of the genus of immune checkpoint blockers and immune checkpoint activators read on antibodies, small molecules, or drugsAlso, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
    	An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
     	Here, Applicants’ claims include anti- SIRPantibodies and immune checkpoint molecules that encompass various structural, specificities and functional attributes to fulfill the requirements of a structure-function relationships of written description, but does not describe the structure-identifying information about the antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual said antibodies.
    	A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
The specification does not evidence the possession of all binding molecules that are undefined and uncharacterized falling within the potentially large genus to establish possession. Consequently, Applicant was not in possession of the instant claimed invention. See University of California v. Eli Lilly and Co. 43 U5PQ2d 1398.
The full breadth of the claims do not meet the written description provision of 35 U.S.C. 112, first paragraph.



Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The rejection of claims 34, 40-43, 49, 50, 53, 54 and new claim 61 under 35 U.S.C. 103 as being unpatentable over Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010), and further in view of Lee et al. (The Journal of Immunology 179: 7741-7750, 2007) and Singh et al., US 2012/0070461 A1 (March 22, 2012) is maintained and made.  Claims 39, 44 and 55-60 have been cancelled.
	Applicants argue the rejection is based on impermissible hindsight and improper application of obvious to try and no reasonable expectation of success for the claimed invention, see Remarks submitted September 16, 2021, pages 12 and 16.  Applicants assert “for the first time, with working data, the use of an anti-SIRP leads to health benefit in mice” and “can improve the clinical situation”, which has not been previously shown or predictable to one of ordinary skill in the art, see page 12 of the Remarks.   
	Applicants also argue primary reference, Von Andrian teaches SIRP as an exemplary DC marker out of about 80, many cancers, exemplary T cell markers and does not link the anti-SIRPin Von Andrian to hepatocellular carcinoma or melanoma and uses Applicants’ own disclosure to do so, see pages 13-15 of the Remarks. Applicants further argue the secondary references do not remedy the alleged deficiencies of primary reference, Von Andrian, see pages 16 and 17. Applicants’ arguments and Appendices B-D have been carefully considered, but fail to persuade.
Reviewing Applicants’ Specification for the alleged first time teachings, there is no mention or evidence noting the SIRP antibody (i) specifically binds to the extracellular domain of signal regulatory protein alpha (SIRP) and (ii) blocks the interaction between the Sirpand CD47.  It is not clear what antibodies facilitated the two functions Applicants note in claim 1.  There is mention in the hepatocellular carcinoma and melanoma mice models of specific anti-mouse SIRPmonoclonal antibody, P84 invoking some therapeutic effect, however this antibody is not listed in the claims and it’s not clear if the two listed functions are met, see pages 17 and 18. The Results beginning on page 18 note broadly anti-SIRP antibodies induce differentiation of one cell type to another, can modulate MDSC and NK cells and act synergistically with a checkpoint antibody. Applicants have not presented evidence establishing the properties/functions/characteristics of the claimed invention and the combination of the prior art differ to such an extent that any differences are unexpected.
	While Von Andrian may teach additional targets and cancers, the publication does continue to teach targeting moieties able to specifically bind SIRP, as well as PDL1 in a composition for the purpose of modulating an immune response and treating cancer, see section 0243 bridging pages 26 and 27; and Applications beginning on page 49.  The modification of Von Andrian with the teachings of the secondary references is reasonable. This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007).
Addressing Applicants concerns regarding hindsight, rather than using hindsight, the
Examiner points to specific disclosures in the prior art that describe the limitations of Applicants’ claimed invention. The Examiner’s obviousness conclusion is based on sufficiently articulated reasoning that overcomes any concerns about hindsight bias. See KSR, 550 U.S. at 418. Moreover, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971). And in the absence of structural information of the antibodies implemented in the claimed invention and scientific evidence that the taught targeting antibodies of Von Andrian and Lee do not read on the claim limitations they are still applicable as prior art in combination with the Singh teachings.  For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
Von Andrian teaches administering targeting moieties, antibodies that specifically target SIRP-1 and specifically target PDL1, thereby modulating immune responses in particular cell types, see abstract; page 10, section 0087; page 26, sections 0242 and 0243; and page 28, section 0246. The anti-SIRP antibody can be administered in combination with PDL1 antibody, thereby inducing and modulating an immune response, see page 49, section 0460.  With the administration of the disclosed antibodies is the inherent induction of differentiation of myeloid-derived suppressor cells (MDSCs), as well as the blocked interaction between SIRP and CD47.  Several types of solid cancers including liver (hepatocellular) carcinoma and melanoma may be treated with the said administration, see page 49, section 0466.
	Von Andrian does not teach the taught method, wherein the antibodies that specifically target SIRP1 is a monoclonal antibody that specifically binds to the extracellular domain of SIRPa and blocks the interaction between said SIRP and CD47 and the solid cancer treated is a metastatic cancer.  Von Andrian also does not teach the induced and differentiated MDSCs are positive for CD86 and CD11b and non-suppressive cells can be measured to determine treatment efficacy.	
However, Lee teaches monoclonal antibody SE7C2 which binds specifically to SIRP and blocks CD47 binding, see paragraph bridging pages 7746 and 7747.  Singh teaches the phenotype of MDSCs can easily be determined and metastatic disorders including carcinomas can be treated, see abstract; and page 5, section 0050.  Phenotypic markers, CD86, CD11b, CD56 and Class II MHC can be assayed on the MDSCs, as well as used as prognostic indicators for cancer treatment and efficacy of treatment, see page 2, sections 0020 and 0023. Moreover, Singh teaches methods of detecting the effect of cancer treatment comprising assaying the decrease of the levels/amounts/ or proportion of at least one MDSC phenotype, see page 5, sections 0050-0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify particular MDSC markers in order to diagnose and treat a particular subset of proliferative disorders, as well as determine whether or not taught treatment was effective, see all references. One of ordinary skill in the art would have been motivated to assay potential biological markers to implement in diagnostic, prognostic and predictive methods because this type of analysis is easy to perform and reproducible, see all references in their entireties, particularly Von Andrian and Singh.   






11.	The rejection of claims 34, 40-43, 49, 50, 53, 54 and 61 under 35 U.S.C. 103 as being unpatentable over Von Andrian et al., US 2010/0233251 A1 (published September 16, 2010), and further in view of Liu et al. (J Mol Biol. 365(3): 680-693, January 19, 2007) and Singh et al., US 2012/0070461 A1 (March 22, 2012) is maintained and made.  Claims 39, 44 and 55-60 have been cancelled.
	Applicants argue the rejection is based on impermissible hindsight and improper application of obvious to try and no reasonable expectation of success for the claimed invention, see Remarks submitted September 16, 2021, pages 12 and 16.  Applicants assert “for the first time, with working data, the use of an anti-SIRP leads to health benefit in mice” and “can improve the clinical situation”, which has not been previously shown or predictable to one of ordinary skill in the art, see page 12 of the Remarks.   
	Applicants also argue primary reference, Von Andrian teaches SIRP as an exemplary DC marker out of about 80, many cancers, exemplary T cell markers and does not link the anti-SIRPin Von Andrian to hepatocellular carcinoma or melanoma and uses Applicants’ own disclosure to do so, see pages 13-15 of the Remarks. Applicants further argue the secondary references do not remedy the alleged deficiencies of primary reference, Von Andrian, see page 17. Applicants’ arguments and Appendices B-D have been carefully considered, but fail to persuade.
Reviewing Applicants’ Specification for the alleged first time teachings, there is no mention or evidence noting the SIRP antibody (i) specifically binds to the extracellular domain of signal regulatory protein alpha (SIRP) and (ii) blocks the interaction between the Sirpand CD47.  It is not clear what antibodies facilitated the two functions Applicants note in claim 1.  There is mention in the hepatocellular carcinoma and melanoma mice models of specific anti-mouse SIRPmonoclonal antibody, P84 invoking some therapeutic effect, however this antibody is not listed in the claims and it’s not clear if the two listed functions are met, see pages 17 and 18. The Results beginning on page 18 note broadly anti-SIRP antibodies induce differentiation of one cell type to another, can modulate MDSC and NK cells and act synergistically with a checkpoint antibody. Applicants have not presented evidence establishing the properties/functions/characteristics of the claimed invention and the combination of the prior art differ to such an extent that any differences are unexpected.
	While Von Andrian may teach additional targets and cancers, the publication does continue to teach targeting moieties able to specifically bind SIRP, as well as PDL1 in a composition for the purpose of modulating an immune response and treating cancer, see section 0243 bridging pages 26 and 27; and Applications beginning on page 49.  The modification of Von Andrian with the teachings of the secondary references is reasonable. This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious. Moreover, the “expectation of success need only be reasonable, not absolute.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007).
Addressing Applicants concerns regarding hindsight, rather than using hindsight, the
Examiner points to specific disclosures in the prior art that describe the limitations of Applicants’ claimed invention. The Examiner’s obviousness conclusion is based on sufficiently articulated reasoning that overcomes any concerns about hindsight bias. See KSR, 550 U.S. at 418. Moreover, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392,170 USPQ 209 (CCPA 1971).  And in the absence of structural information of the antibodies implemented in the claimed invention and scientific evidence that the taught targeting antibodies of Von Andrian and Lui do not read on the claim limitations they are still applicable as prior art in combination with the Singh teachings. For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.
Von Andrian teaches administering targeting moieties, antibodies that specifically target SIRP-1 and specifically target PDL1, thereby modulating immune responses in particular cell types, see abstract; page 10, section 0087; page 26, sections 0242 and 0243; and page 28, section 0246. The anti-SIRPantibody can be administered in combination with PDL1 antibody, thereby inducing and modulating an immune response, see page 49, section 0460.  With the administration of the disclosed antibodies is the inherent induction of differentiation of myeloid-derived suppressor cells (MDSCs), as well as the blocked interaction between SIRP and CD47.  Several types of solid cancers including liver (hepatocellular) carcinoma and melanoma may be treated with the said administration, see page 49, section 0466.
	Von Andrian does not teach the taught method, wherein the antibodies that specifically target SIRP1 is a monoclonal antibody that specifically binds to the extracellular domain of SIRPa and blocks the interaction between said SIRP and CD47 and the solid cancer treated is a metastatic cancer.  Von Andrian also does not teach the induced and differentiated MDSCs are positive for CD86 and CD11b and non-suppressive cells can be measured to determine treatment efficacy.	
However, Liu teaches anti-SIRPα mAbs SE5A5 and SE7C2 that bind SIRPα extracellular domain, see page 3, 1st full paragraph. Singh teaches the phenotype of MDSCs can easily be determined and metastatic disorders including carcinomas can be treated, see abstract; and page 5, section 0050.  Phenotypic markers, CD86, CD11b, CD56 and Class II MHC can be assayed on the MDSCs, as well as used as prognostic indicators for cancer treatment and efficacy of treatment, see page 2, sections 0020 and 0023. Moreover, Singh teaches methods of detecting the effect of cancer treatment comprising assaying the decrease of the levels/amounts/ or proportion of at least one MDSC phenotype, see page 5, sections 0050-0053. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify particular MDSC markers in order to diagnose and treat a particular subset of proliferative disorders, as well as determine whether or not taught treatment was effective, see all references. One of ordinary skill in the art would have been motivated to assay potential biological markers to implement in diagnostic, prognostic and predictive methods because this type of analysis is easy to perform and reproducible, see all references in their entireties, particularly Von Andrian and Liu.   

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



/Alana Harris Dent/         Primary Examiner, Art Unit 1643                                                                                                                                                                                               18 November 2021